HAYS, Circuit Judge
(dissenting):
I would deny the motion to dismiss the appeal from the order determining that the action is not maintainable as a class action. Although it is true that the order is not the last order possibly to be made in the case, it should be considered final within the meaning of 28 U.S.C. § 1291 (1964) for purposes of allowing an appeal.
Certain members of the proposed class have claims that are not large enough to warrant their undertaking the expense of *301separate lawsuits. For those members the order determining that the action is not maintainable as a class action has terminated the litigation. Under such circumstances I consider our decision in Eisen v. Carlisle & Jacquelin (Eisen I), 370 F.2d 119 (2d Cir. 1966), cert. denied, 386 U.S. 1035, 87 S.Ct. 1487, 18 L.Ed.2d 598 (1967), to be controlling. It is true that Eisen I is factually distinguishable, for the City of New York undoubtedly will prosecute the action in its individual capacity whereas Eisen would not have. However, as to those members of the class for which the action has been terminated the order below is precisely the “death knell of the action” that the Eisen I holding of appealability was designed to prevent. See also Green v. Wolf Corp., 406 F.2d 291 (2d Cir. 1968).
Moreover if the appeal is dismissed not only may certain claims never be adjudicated but there may never be another opportunity for appellate review of the class action determination. The City of New York is appealing now as the representative of the class. With the dismissal of the class action its duty to represent the class will cease. Should the City be successful in prosecuting its claim it will have no reason to take an appeal from the adverse class action determination. The intervening plaintiffs will similarly have no occasion to appeal from the class action determination should they prevail against the asserted defense of the statute of limitations. It is only if their claims are held to be barred by the statute of limitations that they will find it necessary to fall back on the class action theory.
Since I believe that the class action determination is appealable I turn briefly to the merits of the district court’s order. It is to be noted that the remarks of the majority on this issue are dicta only and will not be controlling should the case be appealed after trial.
In our second decision in Eisen v. Carlisle & Jacquelin (Eisen II), 391 F.2d 555, 563 (2d Cir. 1968), we held, citing Escott v. Barchris Constr. Corp., 340 F.2d 731 (2d Cir. 1965), cert. denied sub nom. Drexel & Co. v. Hall, 382 U.S. 816, 86 S.Ct. 37, 15 L.Ed.2d 63 (1966), that new Rule 23 “should be given a liberal rather than a restrictive interpretation * * Accord, Green v. Wolf Corp., supra. The district court has given the rule a restrictive interpretation.
The suit satisfies, as it must to be brought as a class action, all the conditions of Rule 23(a) and the conditions of at least one of the three subdivisions of Rule 23(b).
It is obvious that the class on behalf of which the action is brought is so numerous as to make joinder impracticable (Rule 23(a) (1)). The allegations of conspiracy involving at least two defendants provide questions of law and fact common to the class (Rule 23(a) (2)). It is alleged that all members of the class, i. e. the purchasers of concrete pipe, have sustained damage as a result of the conspiracy; thus it appears that the claims of the representative parties are typical of the claims of the class (Rule 23(a) (3)). The common issue of conspiracy predominates over questions affecting only individual members (Rule 23(b) (3)).
Excessive deference to the district court has led the majority to disregard the provisions and the intent of Rule 23 and the authority of the Eisen cases. The possible difficulties of administration of the suit as a class action are far outweighed by the advantages of allowing vindication of a large number of claims which would not otherwise be vin-dicable.
The order dismissing the suit as a class action should be reversed.